Citation Nr: 1544981	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  11-21 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to December 1970 and from April 1974 to December 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In March 2014 and March 2015, the Board remanded the Veteran's claim for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board last remanded the Veteran's claim in order to obtain an opinion as to functional effects of the Veteran's service connected disabilities on the Veteran's ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  The examiner was also requested to comment on the effects of the Veteran's pain medication on his ability to travel to and from work and any impact the medication has on his ability to function in a work environment.  Although an examination was obtained in July 2015 and the examiner commented upon the Veteran's service connected disabilities, he failed to offer any opinion as to the the effects of the Veteran's pain medication on his ability to travel to and from work and any impact the medication has on his ability to function in a work environment.  Consequently, another opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Submit the Veteran's claims file to the VA examiner who conducted the July 2015 examination and request that he comment on the effects of the Veteran's pain medication on his ability to travel to and from work and any impact the medication has on his ability to function in a work environment.  If the July 2015 examiner is not available, submit the claims file to an examiner with similar expertise and request that he or she proffer the requested opinion.  If any examiner determines that another examination is necessary in order to provide the requested opinion, the Veteran should be so scheduled.  

2.  Then, readjudicate the issue on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


